UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-K/A (Amendment No. 1) (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, ☐ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission file number 001-35746 . BRYN MAWR BANK CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-2434506 (State of other jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 801 Lancaster Avenue, Bryn Mawr, Pennsylvania (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) (610)525-1700 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock ($1 par value) The Nasdaq Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes☐
